DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed November 6, 2019. Claims 1-21 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating, by each of the one or more vehicles, a first video of a traveling route by capturing an outside scene while traveling; storing, by the server, a plurality of the first videos generated by the one or more vehicles; 
The limitations of claim 15 of generating, by each of the one or more vehicles, a first video of a traveling route by capturing an outside scene while traveling; storing, by the server, a plurality of the first videos generated by the one or more vehicles; generating, by the server, a second video of a specific route using two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos, and sending, by the server, the second video to a terminal device, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server configured to communicate with the one or more vehicles” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “generating, by each of the one or more vehicles, a first video of a traveling route by capturing an outside scene while traveling” in the context of this claim encompasses the user manually or mentally observing an outside scene while traveling. Similarly, the limitation of storing, by the server, a plurality of the first videos generated by the one or more vehicles, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to memorize a traveling route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim steps are recited at a high level of generality (i.e. as a general means of gathering vehicle and road data for use in the sending step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The sending the second video step is also recited at a high level of generality (i.e. as a general means of transferring data), and amounts to mere post solution transferring data, which is a form of insignificant extra-solution activity.   The “generating, by the server, a second video” merely describes how to generally “create a video” using stored videos recited at a high level of generality and is merely an insignificant extra-solution activity step. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The dependent claims 16-21 are also rejected for their dependency upon claim 15. Further, claims 1-14 are also rejected because they amount no more than the same mere instructions of the method of claim 15 in a system which does not impose any meaningful limits on practicing the abstract idea.



6.	Claim 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

Claim 8 requires a non-transitory computer readable store medium, which stores a program. The specification does not set forth what constitutes a non-transitory computer readable store medium, and therefore , in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim,  said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	Claims 1-21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Liu et al, US 2017/0082451, hereinafter referred to as Liu.

Regarding claim 1, Liu discloses an information processing system comprising: 
one or more vehicles (See at least fig 1B, item 14, ¶ 37, “FIG. 1B, the real-life video clip is shot by placing a video camera 10 on the driver's side of the dashboard 12 of a vehicle 14 and facing the road 16 in front of the windshield 18”); and 
a server configured to communicate with the one or more vehicles (See at least ¶ 45, “The navigation video segment compiled above (according to FIG. 2, 3, or 4) may be a new video stream compiled from the video clips or sub-clips. For example, the video clips may be stored in a server, and a navigation terminal may download the sub-clips or clips needed for navigation from the server and generate a stream of navigation video segment at the terminal”), wherein each of the one or more vehicles is configured to generate a first video of a traveling route by capturing an outside scene while traveling (See at least fig 10, item S102,¶ 6, “recording a video of roads while driving from the navigation starting point to the navigation ending point; associating the navigation parameters with the recorded video to obtain the navigation video clip; and uploading the navigation video clip to a database”), (See at least fig 10, item S102,¶ 61, “the terminal device obtains navigation parameters entered by a user, wherein the navigation parameters include navigation starting point and navigation ending point. In step S102, the terminal device perform a video shooting of the road during an actual driving from the starting point to the ending point. In step S103, an association between the navigation parameters and the video is established and a navigation video clip is thus created.”) and the server is configured to 
store a plurality of the first videos generated by the one or more vehicles (See at least ¶ 35, “Information, such as the navigation video source, maps, and weather, may be obtained, stored, and processed locally in the navigation terminal device or remotely by the server. The information is communicated between the navigation terminal device and the server when needed.”), 
generate a second video of a specific route using two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos (See at least fig 10, item S102, ¶ 42, “The corresponding navigation route is thus A----;,B. The navigation system may find a stored navigation video clip shot for navigation route CD (the navigation starting point is C and the navigation ending point is D), and the navigation route AB is a sub-section of the navigation route CD. The navigation system thus may extract a sub-clip corresponding to AB from the navigation video clip CD. Here, the navigation parameters corresponding to the navigation video clip CD include the road names corresponding to the navigation route AB or identifications point A and point B.”), (See at least fig 10, item S102, ¶ 43, “the current navigation task may be a very long route such that the stored navigation video clips in the navigation system device may be combined to create a compiled navigation video segment having a starting and ending point that match those for the current navigation task…the navigation system combines the navigation video clips or sub-clips corresponding to the navigation sub-routes into a combined navigation video segment having a starting and ending points matching those of the current navigation task.”), and 
send the second video to a terminal device (See at least ¶ 55, “In step S62, the server compiles a navigation video segment according to the navigation request information. In step S63, the server sends the navigation video segment to the terminal device, causing the terminal device to play the navigation video.”), (See at least fig 10, item S104, ¶ 70, “The device further includes an uploading module 194 configured to upload the navigation video clip to a network. Optionally, the method may include a recording module 195 configured to record real-time driving speed while shooting the video”).

Regarding claim 2, Liu discloses the information processing system according to claim 1, wherein the server is configured to generate the second video by combining at least a part of each of the two or more of the first videos (See at least ¶ 36, “A navigation video segment, as disclosed herein, may be an entire video clip, or a sub-clip, or combined multiple video clips, or combined multiple sub-clips (which may be extracted from the same video clip, or from different video clips).”), (See at least fig 10, item S102, ¶ 43, “the current navigation task may be a very long route such that the stored navigation video clips in the navigation system device may be combined to create a compiled navigation video segment having a starting and ending point that match those for the current navigation task…the navigation system combines the navigation video clips or sub-clips corresponding to the navigation sub-routes into a combined navigation video segment having a starting and ending points matching those of the current navigation task.”).

Regarding claim 3, Liu discloses the information processing system according to claim 1, wherein at least one of the vehicle or the server is configured to acquire information indicating a capturing situation at a time of capturing of the first video (See at least fig 10, item S102,¶ 6, “recording a video of roads while driving from the navigation starting point to the navigation ending point; associating the navigation parameters with the recorded video to obtain the navigation video clip; and uploading the navigation video clip to a database”), (See at least ¶ 46, “The navigation video clips may be pre-shot under various conditions. For example, a video clip corresponding to particular starting and ending points may be recorded either on a rainy day, cloudy day, snowing day, or sunny day. It may be recorded during a particular season. It may be recorded when the vehicle with the camera was driven with a particular average speed. It may be recorded through different road options between the starting and ending points.”), and the server is configured to preferentially select two or more of the first videos having a similar capturing situation from the plurality of the first videos, and generate the second video using the selected two or more of the first videos (See at least fig 10, item S102,¶ 67, “the navigating module 113 comprises a displaying sub-module 161 configured to display as options to the user at least two navigation video segments according to the navigation request information; a receiving sub-module 162 configured to receive a user operation for selecting one of the navigation video segments; a playing sub-module 163 configured to play the selected navigation video segment”).

Regarding claim 4, Liu discloses the information processing system according to claim 3, wherein the capturing situation includes at least one of a time zone, a season, weather, a speed of the vehicle, a congestion degree of a roadway, and a congestion degree of a sidewalk at the time (See at least ¶ 46, “Some of these parameters, such as season and weather may be related to the lighting condition of the video. For example, a navigation video clip recorded at 6:00 PM in summer may be bright and may show clear road signs and surrounding buildings but may be dark if recorded at 6:00 pm during winter time. Thus, for improve navigation and
visual accuracy, navigation video segment for the current navigation task may be compiled from the stored video clips considering these other navigation parameters including but
not limited to geographic region name, road name, season, weather, average speed and the like”).

Regarding claim 5, Liu discloses the information processing system according to claim 1, wherein the server is configured to determine a plurality of candidate routes from a departure place to a destination, the plurality of candidate routes being different each other, send candidate route information to the terminal device, the candidate route information indicating the plurality of the candidate routes, and when a request including a specification of one of the candidate routes selected from the plurality of candidate routes is received from the terminal device, determine the one of the candidate routes as the specific route (See at least fig 8, items S81-S83, ¶ 58, “FIG. 8 is a flow diagram illustrating a method for letting the user choose a compiled navigation video segment from multiple navigation video segments. FIG. 8 applies to
either the terminal or the server. FIG. 8 applies when at least two navigation video segments matching the navigation request information are identified. In step S81, the at least two navigation video segments are displayed and presented to the user as options. In step S82, user selection as to which video segment to be used for navigation is received”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 6, Liu discloses the information processing system according to claim 5, wherein the candidate route information includes attribute information indicating an attribute of each of the candidate routes (See at least ¶ 34, “The user queries the navigation system
for a navigation video segment by inputting into the navigation system a set of navigation parameters including at least a starting point ( or starting position, used in this disclosure interchangeably with "starting point") and ending point ( or ending position, used in this disclosure interchangeably with "ending point"). The navigation parameters may further include other information for more accurate and synchronous video compilation, such as a geographic region name parameter, a road name, a season parameter, a weather parameter, an average driving speed and the like.”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 7, Liu discloses the information processing system according to claim 6, wherein the attribute of the candidate route includes at least one of a type and number of facilities along the candidate route, presence or absence of a street light, and a type and number of crimes that occurred on the candidate route (See at least ¶ 34, “The user queries the navigation system for a navigation video segment by inputting into the navigation system a set of navigation parameters including at least a starting point ( or starting position, used in this disclosure interchangeably with "starting point") and ending point ( or ending position, used in this disclosure interchangeably with "ending point"). The navigation parameters may further include other information for more accurate and synchronous video compilation, such as a geographic region name parameter, a road name, a season parameter, a weather parameter, an average driving speed and the like.”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 8, Liu discloses a non-transitory storage medium storing a program, wherein 
the program causes an information processing device configured to communicate with one or more vehicles to execute (See at least fig 1B, item 14, ¶ 37, “FIG. 1B, the real-life video clip is shot by placing a video camera 10 on the driver's side of the dashboard 12 of a vehicle 14 and facing the road 16 in front of the windshield 18”), (See at least ¶ 45, “The navigation video segment compiled above (according to FIG. 2, 3, or 4) may be a new video stream compiled from the video clips or sub-clips. For example, the video clips may be stored in a server, and a navigation terminal may download the sub-clips or clips needed for navigation from the server and generate a stream of navigation video segment at the terminal”)
storing a plurality of first videos of traveling routes (See at least ¶ 35, “Information, such as the navigation video source, maps, and weather, may be obtained, stored, and processed locally in the navigation terminal device or remotely by the server. The information is communicated between the navigation terminal device and the server when needed.”), each of the first videos being generated by capturing an outside scene while each of the one or more vehicles is traveling (See at least fig 10, item S102,¶ 6, “recording a video of roads while driving from the navigation starting point to the navigation ending point; associating the navigation parameters with the recorded video to obtain the navigation video clip; and uploading the navigation video clip to a database”), (See at least fig 10, item S102,¶ 61, “the terminal device obtains navigation parameters entered by a user, wherein the navigation parameters include navigation starting point and navigation ending point. In step S102, the terminal device perform a video shooting of the road during an actual driving from the starting point to the ending point. In step S103, an association between the navigation parameters and the video is established and a navigation video clip is thus created.”), 
generating a second video of a specific route using two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos (See at least fig 10, item S102, ¶ 42, “The corresponding navigation route is thus A----;,B. The navigation system may find a stored navigation video clip shot for navigation route CD (the navigation starting point is C and the navigation ending point is D), and the navigation route AB is a sub-section of the navigation route CD. The navigation system thus may extract a sub-clip corresponding to AB from the navigation video clip CD. Here, the navigation parameters corresponding to the navigation video clip CD include the road names corresponding to the navigation route AB or identifications point A and point B.”), (See at least fig 10, item S102, ¶ 43, “the current navigation task may be a very long route such that the stored navigation video clips in the navigation system device may be combined to create a compiled navigation video segment having a starting and ending point that match those for the current navigation task…the navigation system combines the navigation video clips or sub-clips corresponding to the navigation sub-routes into a combined navigation video segment having a starting and ending points matching those of the current navigation task.”), and 
sending the second video to a terminal device (See at least ¶ 55, “In step S62, the server compiles a navigation video segment according to the navigation request information. In step S63, the server sends the navigation video segment to the terminal device, causing the terminal device to play the navigation video.”), (See at least fig 10, item S104, ¶ 70, “The device further includes an uploading module 194 configured to upload the navigation video clip to a network. Optionally, the method may include a recording module 195 configured to record real-time driving speed while shooting the video”).

Regarding claim 9, Liu discloses the storage medium according to claim 8, wherein the program causes the information processing device to execute generating the second video by combining at least a part of each of the two or more of the first videos (See at least ¶ 36, “A navigation video segment, as disclosed herein, may be an entire video clip, or a sub-clip, or combined multiple video clips, or combined multiple sub-clips (which may be extracted from the same video clip, or from different video clips).”), (See at least fig 10, item S102, ¶ 43, “the current navigation task may be a very long route such that the stored navigation video clips in the navigation system device may be combined to create a compiled navigation video segment having a starting and ending point that match those for the current navigation task…the navigation system combines the navigation video clips or sub-clips corresponding to the navigation sub-routes into a combined navigation video segment having a starting and ending points matching those of the current navigation task.”).

Regarding claim 10, Liu discloses the storage medium according to claim 8, wherein the program further causes the information processing device to execute acquiring information indicating a capturing situation at a time of capturing of the first video (See at least fig 10, item S102,¶ 6, “recording a video of roads while driving from the navigation starting point to the navigation ending point; associating the navigation parameters with the recorded video to obtain the navigation video clip; and uploading the navigation video clip to a database”), (See at least ¶ 46, “The navigation video clips may be pre-shot under various conditions. For example, a video clip corresponding to particular starting and ending points may be recorded either on a rainy day, cloudy day, snowing day, or sunny day. It may be recorded during a particular season. It may be recorded when the vehicle with the camera was driven with a particular average speed. It may be recorded through different road options between the starting and ending points.”), preferentially selecting two or more of the first videos having a similar capturing situation from the plurality of the first videos, and generating the second video using the selected two or more of the first videos (See at least fig 10, item S102,¶ 67, “the navigating module 113 comprises a displaying sub-module 161 configured to display as options to the user at least two navigation video segments according to the navigation request information; a receiving sub-module 162 configured to receive a user operation for selecting one of the navigation video segments; a playing sub-module 163 configured to play the selected navigation video segment”).

Regarding claim 11, Liu discloses the storage medium according to claim 10, wherein the capturing situation includes at least one of a time zone, a season, weather, a speed of the vehicle, a congestion degree of a roadway, and a congestion degree of a sidewalk at the time of capturing (See at least ¶ 46, “Some of these parameters, such as season and weather may be related to the lighting condition of the video. For example, a navigation video clip recorded at 6:00 PM in summer may be bright and may show clear road signs and surrounding buildings but may be dark if recorded at 6:00 pm during winter time. Thus, for improve navigation and
visual accuracy, navigation video segment for the current navigation task may be compiled from the stored video clips considering these other navigation parameters including but
not limited to geographic region name, road name, season, weather, average speed and the like”).

Regarding claim 12, Liu discloses the storage medium according to claim 8, wherein the program further causes the information processing device to execute: determining a plurality of candidate routes from a departure place to a destination, the plurality of candidate routes being different each other; sending candidate route information to the terminal device, the candidate route information indicating the plurality of the candidate routes; and when a request including a specification of one of the candidate routes selected from the plurality of candidate routes is received from the terminal device, determining the one of the candidate routes as the specific route (See at least fig 8, items S81-S83, ¶ 58, “FIG. 8 is a flow diagram illustrating a method for letting the user choose a compiled navigation video segment from multiple navigation video segments. FIG. 8 applies to either the terminal or the server. FIG. 8 applies when at least two navigation video segments matching the navigation request information are identified. In step S81, the at least two navigation video segments are displayed and presented to the user as options. In step S82, user selection as to which video segment to be used for navigation is received”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 13, Liu discloses the storage medium according to claim 12, wherein the candidate route information includes attribute information indicating an attribute of each of the (See at least ¶ 34, “The user queries the navigation system for a navigation video segment by inputting into the navigation system a set of navigation parameters including at least a starting point ( or starting position, used in this disclosure interchangeably with "starting point") and ending point ( or ending position, used in this disclosure interchangeably with "ending point"). The navigation parameters may further include other information for more accurate and synchronous video compilation, such as a geographic region name parameter, a road name, a season parameter, a weather parameter, an average driving speed and the like.”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 14, Liu discloses the storage medium according to claim 13, wherein the attribute of the candidate route includes at least one of a type and number of facilities along the candidate route, presence or absence of a street light, and a type and number of crimes that occurred on the candidate route (See at least ¶ 34, “The user queries the navigation system for a navigation video segment by inputting into the navigation system a set of navigation parameters including at least a starting point ( or starting position, used in this disclosure interchangeably with "starting point") and ending point ( or ending position, used in this disclosure interchangeably with "ending point"). The navigation parameters may further include other information for more accurate and synchronous video compilation, such as a geographic region name parameter, a road name, a season parameter, a weather parameter, an average driving speed and the like.”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 15, Liu discloses an information processing method performed by an information processing system including one or more vehicles and a server configured to communicate with the one or more vehicles (See at least fig 1B, item 14, ¶ 37, “FIG. 1B, the real-life video clip is shot by placing a video camera 10 on the driver's side of the dashboard 12 of a vehicle 14 and facing the road 16 in front of the windshield 18”), (See at least ¶ 45, “The navigation video segment compiled above (according to FIG. 2, 3, or 4) may be a new video stream compiled from the video clips or sub-clips. For example, the video clips may be stored in a server, and a navigation terminal may download the sub-clips or clips needed for navigation from the server and generate a stream of navigation video segment at the terminal”), the information processing method comprising: 
generating, by each of the one or more vehicles, a first video of a traveling route by capturing an outside scene while traveling (See at least fig 10, item S102,¶ 6, “recording a video of roads while driving from the navigation starting point to the navigation ending point; associating the navigation parameters with the recorded video to obtain the navigation video clip; and uploading the navigation video clip to a database”), (See at least fig 10, item S102,¶ 61, “the terminal device obtains navigation parameters entered by a user, wherein the navigation parameters include navigation starting point and navigation ending point. In step S102, the terminal device perform a video shooting of the road during an actual driving from the starting point to the ending point. In step S103, an association between the navigation parameters and the video is established and a navigation video clip is thus created.”); 
storing, by the server, a plurality of the first videos generated by the one or more vehicles (See at least ¶ 35, “Information, such as the navigation video source, maps, and weather, may be obtained, stored, and processed locally in the navigation terminal device or remotely by the server. The information is communicated between the navigation terminal device and the server when needed.”); 
generating, by the server, a second video of a specific route using two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos (See at least fig 10, item S102, ¶ 42, “The corresponding navigation route is thus A----;,B. The navigation system may find a stored navigation video clip shot for navigation route CD (the navigation starting point is C and the navigation ending point is D), and the navigation route AB is a sub-section of the navigation route CD. The navigation system thus may extract a sub-clip corresponding to AB from the navigation video clip CD. Here, the navigation parameters corresponding to the navigation video clip CD include the road names corresponding to the navigation route AB or identifications point A and point B.”), (See at least fig 10, item S102, ¶ 43, “the current navigation task may be a very long route such that the stored navigation video clips in the navigation system device may be combined to create a compiled navigation video segment having a starting and ending point that match those for the current navigation task…the navigation system combines the navigation video clips or sub-clips corresponding to the navigation sub-routes into a combined navigation video segment having a starting and ending points matching those of the current navigation task.”), and 
sending, by the server, the second video to a terminal device (See at least ¶ 55, “In step S62, the server compiles a navigation video segment according to the navigation request information. In step S63, the server sends the navigation video segment to the terminal device, causing the terminal device to play the navigation video.”), (See at least fig 10, item S104, ¶ 70, “The device further includes an uploading module 194 configured to upload the navigation video clip to a network. Optionally, the method may include a recording module 195 configured to record real-time driving speed while shooting the video”).

Regarding claim 16, Liu discloses the information processing method according to claim 15, further comprising generating, by the server, the second video by combining at least a part of each of the two or more of the first videos (See at least ¶ 36, “A navigation video segment, as disclosed herein, may be an entire video clip, or a sub-clip, or combined multiple video clips, or combined multiple sub-clips (which may be extracted from the same video clip, or from different video clips).”), (See at least fig 10, item S102, ¶ 43, “the current navigation task may be a very long route such that the stored navigation video clips in the navigation system device may be combined to create a compiled navigation video segment having a starting and ending point that match those for the current navigation task…the navigation system combines the navigation video clips or sub-clips corresponding to the navigation sub-routes into a combined navigation video segment having a starting and ending points matching those of the current navigation task.”).

Regarding claim 17, Liu discloses the information processing method according to claim 15, further comprising acquiring, by at least one of the vehicle or the server, information indicating a capturing situation at a time of capturing of the first video (See at least fig 10, item S102,¶ 6, “recording a video of roads while driving from the navigation starting point to the navigation ending point; associating the navigation parameters with the recorded video to obtain the navigation video clip; and uploading the navigation video clip to a database”), (See at least ¶ 46, “The navigation video clips may be pre-shot under various conditions. For example, a video clip corresponding to particular starting and ending points may be recorded either on a rainy day, cloudy day, snowing day, or sunny day. It may be recorded during a particular season. It may be recorded when the vehicle with the camera was driven with a particular average speed. It may be recorded through different road options between the starting and ending points.”), wherein the server preferentially selects two or more of the first videos having a similar capturing situation from the plurality of the first videos and generates the second video using the selected two or more of the first videos (See at least fig 10, item S102,¶ 67, “the navigating module 113 comprises a displaying sub-module 161 configured to display as options to the user at least two navigation video segments according to the navigation request information; a receiving sub-module 162 configured to receive a user operation for selecting one of the navigation video segments; a playing sub-module 163 configured to play the selected navigation video segment”).

Regarding claim 18, Liu discloses the information processing method according to claim 17, wherein the capturing situation includes at least one of a time zone, a season, weather, a speed of the vehicle, a congestion degree of a roadway, and a congestion degree of a sidewalk at the time of capturing (See at least ¶ 46, “Some of these parameters, such as season and weather may be related to the lighting condition of the video. For example, a navigation video clip recorded at 6:00 PM in summer may be bright and may show clear road signs and surrounding buildings but may be dark if recorded at 6:00 pm during winter time. Thus, for improve navigation and
visual accuracy, navigation video segment for the current navigation task may be compiled from the stored video clips considering these other navigation parameters including but
not limited to geographic region name, road name, season, weather, average speed and the like”).

Regarding claim 19, Liu discloses the information processing method according to claim 15, further comprising: determining, by the server, a plurality of candidate routes from a departure place to a destination, the plurality of candidate routes being different each other; sending, by the server, candidate route information to the terminal device, the candidate route information indicating the plurality of the candidate routes; and when a request including a specification of one of the candidate routes selected from the plurality of candidate routes is received from the terminal device, determining, by the server, the one of the candidate routes as the specific route (See at least fig 8, items S81-S83, ¶ 58, “FIG. 8 is a flow diagram illustrating a method for letting the user choose a compiled navigation video segment from multiple navigation video segments. FIG. 8 applies to either the terminal or the server. FIG. 8 applies when at least two navigation video segments matching the navigation request information are identified. In step S81, the at least two navigation video segments are displayed and presented to the user as options. In step S82, user selection as to which video segment to be used for navigation is received”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 20, Liu discloses the information processing method according to claim 19, wherein the candidate route information includes attribute information indicating an attribute of each of the candidate routes (See at least ¶ 34, “The user queries the navigation system for a navigation video segment by inputting into the navigation system a set of navigation parameters including at least a starting point ( or starting position, used in this disclosure interchangeably with "starting point") and ending point ( or ending position, used in this disclosure interchangeably with "ending point"). The navigation parameters may further include other information for more accurate and synchronous video compilation, such as a geographic region name parameter, a road name, a season parameter, a weather parameter, an average driving speed and the like.”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).

Regarding claim 21, Liu discloses the information processing method according to claim 20, wherein the attribute of the candidate route includes at least one of a type and number of facilities along the candidate route, presence or absence of a street light, and a type and number of crimes that occurred on the candidate route (See at least ¶ 34, “The user queries the navigation system for a navigation video segment by inputting into the navigation system a set of navigation parameters including at least a starting point ( or starting position, used in this disclosure interchangeably with "starting point") and ending point ( or ending position, used in this disclosure interchangeably with "ending point"). The navigation parameters may further include other information for more accurate and synchronous video compilation, such as a geographic region name parameter, a road name, a season parameter, a weather parameter, an average driving speed and the like.”), (The examiner notes that the steps recited is this claim are conventional and known in the art of vehicle navigation).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665